Per Curiam:
The order should be modified by allowing to the purchaser, in addition to the amount already allowed him, the sum of seven*918teen dollars paid to the auctioneer, seventy-six dollars and twenty cents directed to be paid to the title company, and the counsel fee of seventy-five dollars to the purchaser’s counsel, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Present — Clarke, P. J., Laughlin, Scott, Dowling and Page, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.